Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they have elements shown in cross section which are not properly crosshatched.  Insulating members shown in cross section should be properly crosshatched.   See Figure 7.  See MPEP 608.02.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “spring means” in claims 1 and 11. The term “spring means” is interpreted as requiring a spring structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite. Claim 8 recites that the pad is force-fitted in an opening in the busbar. Claim 1, from which claim 8 depends, recites that the pad is integral with the busbar. The specification recites that the pad may be welded or formed by deforming the bus bar, and presents these options as alternative to force fitting. In other words, the specification describes two alternatives to forming the pad, either force fitting or by making integral, and does not describe that the pad can be force fitted and integral. Thus, the claim is inconsistent with the disclosure and the scope of the claim is uncertain. See MPEP §2173.03. 
In addition, claims 6 and 8 have minor issues.
In claim 6, line 2, “the direction” and “the other” lack antecedent basis. Furthermore “its thickness” is unclear as to what element “its” refers to. For purposes of examination it will be assumed that “its” refers to the busbar.
In claim 8, line 2, “the opening” lacks antecedent basis. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,722,328 (“Wimmer”).
Regarding claim 1, Wimmer discloses a power connection device for an electric battery comprising: 
at least one cage (2) comprising a first wall (2b) and a second wall (2a) opposite each other, as well as spring means (3), 
a current conducting busbar (5) comprising at least one end inserted into a cage leaving a space between the busbar and the second wall (see Figs. 1 – 2), 
the current conducting busbar (5) including at least one contact pad (13) made from an electrically conductive metal (13 is part of 5 which is copper, see col. 6, lns. 27 – 28), integral with the busbar (see Fig. 7), at the level of its end inserted into the cage (see Figs. 1 – 2), the at least one contact pad protruding on a face of the busbar towards the second wall of the cage (see Fig. 4), the spring means configured to clamp against the contact pad (3 clamps K against the bus bar pad, see Fig. 9), at least a portion of a tab (K) inserted into the cage between the contact pad and the second wall (see Fig. 9).
Regarding claim 9, Wimmer discloses wherein the cage (2) is made from stainless steel (col. 6, lns. 22 – 23).
Regarding claim 11, Wimmer discloses a connection assembly comprising: a connection device (S, see Fig. 9) for a battery, the connection device including: at least one cage (2) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer.
Regarding claim 2, Wimmer discloses wherein the pad is made from copper (see col. 6, lns. 27 – 28) but does not disclose the copper as having a percentage purity greater than 99% according to the International Annealed Copper Standard. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a copper having a purity as recited in the claim above, choosing a copper with the stated purity because the purity In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 5, Wimmer discloses wherein the busbar is made from copper (see col. 6, lns. 27 – 28) but does not disclose the copper as having a percentage purity greater than 99% according to the International Annealed Copper Standard. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a copper having a purity as recited in the claim above, choosing a copper with the stated purity because the purity of the copper will impact electrical current carrying capabilities, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 10, Wimmer discloses wherein the cage (2) is made from sheet steel (see Fig. 10). Wimmer does not disclose the steel as having a thickness greater than or equal to 800 micrometres. However, Wimmer discloses that the resilient steel spring 3 is between 1 and 2 mm (col. 2, lns. 15 – 16), and illustrates the cage 2 as thicker than the steel spring 3 (see Fig. 9) and describes the cage as holding the spring and bus bar members in a way that the cage does not undergo plastic deformation (see col. 6, lns. 22 – 40). It would have been obvious for a person of ordinary skill to make the cage as illustrated and described by Wimmer, resulting in a cage made of a steel sheet that has a thickness greater than the steel spring, which is greater than the claimed 800 micrometres. 
Regarding claim 12, Wimmer discloses wherein the tab K is made from copper (see col. 4, lns. 1 - 5) but does not disclose the copper as having a percentage purity greater than 99% according to the International Annealed Copper Standard. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a copper having a purity as recited in the claim above, choosing a copper with the stated purity because the purity of the copper will impact electrical current carrying capabilities, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wimmer in view of U.S. Pat. No. 11,142,839 (“Sadamori”).
Regarding claim 3, Wimmer discloses wherein the pad comprises a contact zone covered with a layer of silver (col. 4, lns. 17 – 19).  Wimmer does not disclose the silver layer as having a thickness is between 1 and 10 micrometres. However, Sadamori teaches silver plating on a copper connector structure, with the silver plating layer having a thickness is between 1 and 10 micrometres (col. 3, lns. 60 – 67). It would have been obvious to control the thickness of the silver layer as taught by Sadamori, because such a thickness is thick enough to not be brittle but not quite so thick as to be wasteful in the manufacturing process.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer in view of U.S. Pat. No. 8,859,897 (“Hadi”).
Regarding claim 6, Wimmer does not disclose wherein the busbar is formed by several strips stacked one upon the other in the direction of its thickness. However, Hadi teaches a bus bar structure (100), where the bus bar is formed by several strips stacked upon the other in a direction of the busbar thickness (see strips making up conductor 104, col 3. Lns. 60 – 65 and Fig. 5a). It would have been obvious to modify the busbar structure of Wimmer in view of Hadi so that the busbar was made of stacked conductive strips, because this construction makes the busbar more flexible.
Regarding claim 7, Wimmer discloses wherein the busbar comprises at least one portion extending its end inserted into the cage (see the portion having pad 13 entering 2, Fig. 1). Wimmer does not disclose wherein the busbar comprises at least one flexible portion extending its end inserted into the cage, this flexible portion comprising at least one elbow bend. However, Hadi teaches a bus bar structure (100), the busbar having a flexible portion (the busbar is made of strips and is flexible, and at least the bent portions near 202 are flexible) extending to an end which is a connection portion (104), the flexible portion having at least one elbow bend (see Fig. 4). It would have been obvious to modify the busbar structure of Wimmer in view of Hadi so that the busbar which is inserted into the cage was made of a flexible portion having an elbow bend, because a flexible busbar will be able to tolerate more relative movement when installed in an assembly.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, the prior art does not disclose or suggest the claimed power connection device for an electrical battery comprising a cage, a busbar, and a contact pad, wherein the pad has a toroidal rib extending in a plane essentially parallel with the first wall and the second wall of the cage, along with the remaining elements of the claim.
Wimmer, Kitaoka, Marsh, and Lui each disclose bus bars with contact pads, but none disclose or teach a pad shaped as a toroid. Zhao ‘277 discloses a toroid shape on a bus bar, but the toroid structure is not part of a contact pad within a cage as required by the claims. Zhao ‘368 discloses a bus bar with a press fit terminal structure, but the terminal is not a contact pad.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833